Citation Nr: 1021380	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied claims for service connection 
for IBS and PTSD.  

The Veteran and his wife presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in July 2008.  A transcript of the hearing is of 
record.  

The Board remanded the claims for service connection for IBS 
and PTSD in April 2009 for additional development and to 
address due process concerns.  More specifically, the Board 
instructed the RO/Appeals Management Center (AMC) to obtain 
the Veteran's complete treatment records from the VA facility 
in Fayetteville, Arkansas; ask the Veteran to identify any 
private medical providers that had treated him for PTSD; and 
to schedule the Veteran for a VA psychiatric examination if 
any additional treatment records contained a diagnosis of 
PTSD.  Each action instructed on remand has been accomplished 
to the extent necessary and the matters returned to the Board 
for appellate review.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
light of the foregoing, the Veteran's claim for PTSD has been 
recharacterized as shown on the title page.

With respect to the claim for service connection for IBS, the 
Board again notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In the April 2009 decision, 
the Board denied service connection for other 
gastrointestinal disorders, including gastroesophageal reflux 
disease (GERD)/Barrett's esophagus (claimed as acid reflux, 
hiatal hernia wrap, scoped throat, and Barrett's disease); 
residuals of gallstones/cholecystectomy (claimed as nervous 
stomach, gallbladder, colonoscopy, and lower gastrointestinal 
bleeding); and hemorrhoids.  Therefore, the issue of service 
connection for these gastrointestinal disabilities is not 
currently on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having PTSD; his 
major depression did not have onset during his active service 
and is not etiologically related to his active service.    

2.  The Veteran has not been diagnosed as having IBS at any 
time since the inception of his claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).




2.  The criteria for service connection for IBS have not been 
met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where 
the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack 
of symptoms prior to service, continuity of symptoms after 
in-service injury or disease, and receipt of medical 
treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, which he 
asserts he has as a result of being sexually abused by a 
drill instructor during basic training while on guard duty.  
He reports that he developed double pneumonia following this 
incident and was extremely nervous and upset and that it was 
suggested he see a psychiatrist, but he did not for fear that 
he would be recycled through basic training, which would have 
upset him.  The Veteran asserts that he was stressed to the 
max and further asserts that he never reported it since he 
did not think anyone would believe him and he was scared of 
the drill instructor's authority and what would happen to 
him.  He contends that he blocked out the incident until 
March or April 2006 when asked during VA treatment whether he 
had ever been sexually molested.  The Veteran asserts that he 
was diagnosed with PTSD by VA in the last couple of years.  
See VA Form 21-526 received August 2006; VA Form 21-0781a 
received October 2006; July 2008 transcript.  

The Veteran also seeks entitlement to service connection for 
IBS.  He reports that he has had gastrointestinal problems 
since service and that they continue today, but contends that 
he was unable to seek medical treatment following discharge 
because he had no insurance.  See VA Form 21-526 received 
August 2006; July 2008 hearing transcript.  Again, the Board 
notes that the Veteran's other gastrointestinal claims, 
specifically claims for service connection for 
gastroesophageal reflux disease (GERD)/Barrett's esophagus, 
claimed as acid reflux, hiatal hernia wrap, scoped throat, 
and Barrett's disease; residuals of 
gallstones/cholecystectomy, claimed as nervous stomach, 
gallbladder, colonoscopy, and lower gastrointestinal bleed; 
and hemorrhoids were denied in the Board's April 2009 
decision.  

The Veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any psychiatric problems, 
to include PTSD.  He was seen in April 1976 with complaint of 
abdominal pain for two years, relieved by food.  Examination 
of the abdomen was benign and the Veteran was assessed with 
rule out peptic ulcer disease.  He was given antacids and 
later that month, it was reported that the medication was 
working and more medications were given.  See health records.  

At the time of his separation from service, the Veteran 
denied frequent indigestion, indicated that he did not know 
whether he had stomach, liver or intestinal trouble, and 
reported depression or excessive worry and nervous trouble of 
any sort.  The examining physician noted that the Veteran had 
been worked up because of hemetemesis two months prior and 
had a normal upper GI (gastrointestinal) series at Fort 
Carson.  It was also noted by the physician that the Veteran 
had always been nervous and was once referred to a 
psychiatrist but never made it to the appointment.  See July 
1976 report of medical history.  Clinical evaluation of the 
Veteran's abdomen/viscera and psychiatric functioning was 
normal at separation.  See July 1976 report of medical 
examination.  




The post-service medical evidence reveals that the Veteran 
has several gastrointestinal-related problems and diagnoses, 
to include a July 2000 diagnosis of gastroesophageal (GE) 
reflux; a July 2001 diagnosis of gastritis; a November 2001 
diagnosis of GERD, hiatal hernia with grade III reflux 
esophagitis and gastritis; a December 2001 diagnosis of 
gallbladder, cholecystectomy: chronic cholecystitis and 
cholesterolosis; a December 2001 diagnosis of hiatal hernia 
with GERD and cholelithiasis; and an August 2004 diagnosis of 
reflux esophagitis.  In March 2003, the Veteran reported a 
history in the past of some IBS, at which time physical 
examination of his abdomen was benign and he was assessed 
with IBS.  Dietary changes and the elimination of dairy 
products, as well as the use of fiber laxatives, were 
discussed.  No opinion regarding the etiology of this 
condition was noted.  In May 2003, it was noted that the 
Veteran's bowel problem continued.  See records from Dr. 
Collins, Dr. Padilla and Dr. Shrestha.  

The post-service medical evidence is devoid of reference to 
treatment for PTSD.  In fact, none of the post-service 
records indicate that the Veteran has been diagnosed with 
PTSD, to include those from the VA facility in Fayetteville, 
which the Veteran testified in July 2008 contained such a 
diagnosis.  The Board notes that in a July 2009 VA Form 21-
4142, the Veteran now contends that he has never been treated 
for PTSD, but it was suggested to him by the medical staff at 
the Fayetteville VA Medical Center that he might have this.  

The Veteran was seen as a new patient in the VA primary care 
clinic in April 2006, at which time he reported depression 
due to chronic pain and some events that happened in the 
military where he was pressured to do things he did not want 
to.  See primary care nursing note.  An April 2006 primary 
care physician note reveals that the Veteran reported a 
history of depression and that his business was not doing 
well such that financial problems were prominent.  He was 
assessed with major depression.  A June 2007 record from 
Fayetteville indicates that the Veteran had refused mental 
health clinic (MHC) referral and medications offered in the 
past.  See telephone encounter note.  The Veteran was again 
assessed with major depression in November 2007 after he 
reported still having some feelings of depression.  See 
nursing note.  

The Veteran underwent a VA compensation and pension (C&P) 
miscellaneous digestive conditions examination in December 
2006, at which time his claims folder was reviewed.  The 
examiner noted that at the time of separation from service, 
the Veteran marked "don't know" next to stomach, liver or 
intestinal trouble and that there was a notation of a normal 
upper GI series and normal clinical evaluation.  The examiner 
also noted the April 1976 service treatment records, which 
the Board discussed above.  

The Veteran reported problems with GERD and Barrett's 
esophagus to include pain and gas, the taste of bile, and 
liquid into his mouth at times.  He indicated he was treated 
in service with medication with improvement and asserted that 
his problems were intermittent throughout the years with 
symptoms worsening in 2000 followed by surgery with 
improvement.  The Veteran reported intermittent gastric 
reflux now and the use of over-the-counter medications, which 
caused loose stools.  He indicated he slept with several 
pillows since the burning sensation was worse when he laid 
flat.  The Veteran also reported problems with residuals of 
gallstones/cholecystecomy and residuals of hiatal hernia.  
Following physical examination, which revealed mild upper 
epigastric tenderness upon abdominal examination, the Veteran 
was diagnosed with GERD/Barrett's esophagus.  No diagnosis of 
IBS was made.  

The Veteran also underwent a VA C&P initial evaluation for 
PTSD examination in December 2006.  His claims folder was not 
available for review at the time of the examination.  The 
examiner noted that the Veteran was a somewhat vague 
historian and tended to be rather stoic and down played most 
symptoms inquired about.  He eventually described a picture 
indicative of major depression manifested much more by 
decreased interest, energy and motivation, but he also 
described some periods of sad and blue mood.  Regarding PTSD, 
the Veteran reported that he was "sexually molested by a 
drill instructor" when he was in basic training and was 
frightened to death by that and did not report it.  He 
indicated that he just put it behind him and went on with his 
life.  The examiner noted that the Veteran did not describe 
any re-experiencing phenomenon to argue for the diagnosis of 
PTSD and, therefore, symptoms of some emotional detachment, 
sleep disturbance and concentration disturbance appeared to 
be more manifestations of depression.  The examiner noted 
that it appeared the Veteran's depressive difficulties have 
to do with multiple current external stressors, to include 
worries about his finances, children and a recent loss of his 
father.  Following mental status examination, an Axis I 
diagnosis of major depression was made.  

A January 2007 addendum indicates that the claims folder was 
reviewed by the examiner and that it was helpful mainly in 
that it contained detailed documentation of the Veteran's 
difficulty with numerous medical conditions.  The examiner's 
diagnosis of major depression, however, remained unchanged.  

VA treatment records reveal that the Veteran was seen as a 
new primary care patient in April 2006, at which time he 
reported a history of Barrett's esophagus, GERD and some 
reflux symptoms.  He also reported a history of IBS with 
diarrhea but this was not much of a problem in the last year.  
The Veteran was assessed with Barrett's esophagus and GERD.  
See primary care physician note.  An April 2006 primary care 
nursing note also contains a history of GERD and Barrett's 
esophagus with no mention of IBS.  A post-operative diagnosis 
of mild degree of internal hemorrhoids was made in May 2008 
following a colonoscopy.  See gastroenterology post procedure 
note.  

The Veteran underwent a VA C&P intestines examination in 
September 2009, at which time his claims folder was reviewed.  
He reported abdominal discomfort beginning in 1976 and 
indicated that he began taking medication just before being 
released from service, which he believed was for his stomach.  
The examiner noted that it was a liquid, chalky-type 
medication like Mylanta.  Following physical examination, the 
Veteran was diagnosed with GERD and Barrett's esophagus and 
the examiner noted that the problem associated with these 
diagnoses was abdominal discomfort.  The examiner indicated 
that the Veteran has had extensive investigation and testing 
of his digestive system but had not been diagnosed with IBS.  
After carefully reviewing the claims folder, the VA records 
and the medical literature, it was the examiner's opinion 
that his current condition is most likely due to the other 
diagnoses of GERD, Barrett's esophagus and major depression.  
The examiner noted that the Veteran reported conflicting 
information by stating that he had daily diarrhea but also 
suffered from intermittent constipation.  When asked if the 
diarrhea also was intermittent or sporadic, the Veteran 
stated that he had it every single day.  

The evidence of record does not support the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
claimed as PTSD.  As an initial matter, while the Board 
acknowledges that the Veteran reported depression or 
excessive worry and nervous trouble of any sort at the time 
of his July 1976 separation examination, clinical evaluation 
of his psychiatric functioning was normal.  See reports of 
medical examination and history.  There is no evidence to 
suggest that the Veteran had a chronic psychiatric condition 
in service.  See service treatment records.  

The Board acknowledges that the examiner who conducted the 
December 2006 VA examination did not provide an opinion 
regarding the etiology of the diagnosed major depression.  
The Veteran has not complained of a continuity of 
symptomatology since service.  Moreover, the examiner did 
specifically note that it appeared the Veteran's depressive 
difficulties have to do with multiple current external 
stressors, to include worries about his finances, children 
and a recent loss of his father.  And in the January 2007 
addendum, the examiner indicated that review of the claims 
folder was helpful mainly in that it contained detailed 
documentation of the Veteran's difficulty with numerous 
medical conditions.  The Board interprets these findings as 
an indication that the examiner did not deem the Veteran's 
major depression as etiologically related to service, despite 
his report of an in-service sexual assault at the time of the 
December 2006 VA examination.  This finding is further 
supported by the fact that in April 2006, prior to the VA 
examination, the Veteran reported depression due to chronic 
pain and when reporting a history of depression, he indicated 
that his business was not doing well and that his financial 
problems were prominent.  See primary care nursing note; 
primary care physician note.  

The Veteran has not reported continuity of psychiatric 
symptomatology since service, and in the absence of any 
medical evidence establishing a link between the diagnosed 
major depression and service, service connection is not 
warranted and the claim must be denied.  38 C.F.R. § 3.303 
(2009).  The Board also notes that service connection for 
PTSD is not warranted as the Veteran has never been diagnosed 
with this disorder.  See 38 C.F.R. § 3.304(f) (2009); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

The evidence of record also does not support the Veteran's 
claim for service connection for IBS.  The Veteran filed his 
claim for IBS in August 2006.  Although he was diagnosed with 
IBS on one occasion, this diagnosis was made in March 2003 
prior to the date on which he filed his claim for service 
connection, and there is no indication that he has been 
diagnosed with IBS since the inception of his claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Rather, two VA 
examiners have diagnosed the Veteran with gastrointestinal 
conditions other than IBS, and the examiner who performed the 
September 2009 VA examination diagnosed the Veteran with GERD 
and Barrett's esophagus and noted that the problem associated 
with these diagnoses was abdominal discomfort.  In the 
absence of any competent medical evidence that the Veteran 
has a current diagnosis of IBS, service connection is not 
warranted and the claim must be denied.  38 C.F.R. § 3.303 
(2009).  

The Board also acknowledges that the September 2009 VA 
examiner determined that the Veteran's current condition of 
abdominal discomfort is most likely due to the other 
diagnoses of GERD, Barrett's esophagus and major depression 
and that the Veteran's representative asserts that service 
connection should be granted on a secondary basis.  See March 
2010 post-remand brief.  As service connection for GERD and 
Barrett's esophagus was denied by the Board in April 2009, 
and service connection for major depression is being denied 
in the instant case, service connection for abdominal 
discomfort on a secondary basis is not warranted.  See 
38 C.F.R. § 3.310 (2009).  




The Board has considered the Veteran's assertions that he has 
PTSD and IBS. However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2006 letter.  This letter also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess/Hartman.  Accordingly, the duty to notify 
has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder.  In 
response to the AMC's request that he identify any private 
medical care providers that had treated him for PTSD, the 
Veteran provided a July 2009 VA Form 21-4142, in which he 
provided information regarding Dr. R.E. Billingsley, Jr.  The 
Veteran indicated that he was referred to this private doctor 
by C&P and that he only saw him once.  Review of the claims 
folder reveals that this is the physician who conducted the 
December 2006 initial evaluation for PTSD examination.  As 
such, the Veteran has not reported any private medical 
treatment.  The Veteran was also afforded appropriate VA 
examinations in connection with his claims.  A medical 
opinion on the matter of whether the Veteran's major 
depression is related to service is not required.  Although 
the Veteran reported being nervous and upset during service, 
he has not reported a continuity of psychiatric 
symptomatology since service and there is no medical evidence 
of record suggesting a relationship between major depression 
and his active service.  See 38 C.F.R. § 3.159(c)(4).  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.



For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, is denied.  

Service connection for IBS is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


